           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JAMES R. YOUNG,
      Petitioner,
v.                                                Case No. 1:19-cv-150-AW-GRJ
UNITED STATES OF AMERICA,
     Respondent.
_______________________________/
                            ORDER OF DISMISSAL

      Before the Court is the Magistrate Judge’s Report and Recommendation.

ECF No. 5. No objections have been filed.* The Court concludes that the Report and

Recommendation should be accepted, and it is incorporated into this Order.

“Petitioner’s Motion Request for Appointment of Counsel and Emergency Habeas

Review Pursuant to the Recent Decision in Rehaif,” ECF No. 1, is DENIED, and

this case is DISMISSED. The Clerk shall enter a judgment stating: “This case is

dismissed.” The Clerk shall close the file.

      SO ORDERED on October 31, 2019.

                                       s/ Allen Winsor
                                       United States District Judge




       * The Report and Recommendation was first returned as undeliverable.
ECF No. 6. However, the Clerk then mailed the Report and Recommendation to
Petitioner at his new address in federal custody.
